ACCEPTED
                                                                                                    12-16-00062-CR
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                                               9/19/2016 1:35:03 PM
                                                                                                          Pam Estes
                                                                                                             CLERK

ASSISTANTS                                                                     INVESTIGATORS
CARRIE GILCREASE                                                               MARVIN MCLEROY
ANDREW JONES                                                                   PAUL HOPSON
JANET CASSELS                                                                   FILED IN
                                                                         12th COURT OF APPEALS
                                                                              TYLER, TEXAS
                                                                         9/19/2016 1:35:03 PM
                                  NICOLE D. LOSTRACCO                           PAM ESTES
                                   DISTRICT ATTORNEY                              Clerk
                               NACOGDOCHES COUNTY, TEXAS

September 19, 2016

Ms. Pam Estes
Clerk of the Court
12th Court of Appeals
1517 West Front St., Ste. 354
Tyler, TX 75702

Dear Ms. Estes,

RE:      Case Number:            12-16-00062-CR
         Trial Case Number:      F1521620

Styled: Michael Wayne Hogan v. The State of Texas

The State, hereinafter Appellee, acknowledges receipt of the Anders brief filed by
Appellant’s counsel. Anders v. California, 386 U.S. 738 (1967). The brief filed by
Appellant’s counsel presents no claim of error, illustrating counsel’s reasoning for the
same supported by case law, and counsel has requested permission to withdraw. See Id. at
744 (stating “if counsel finds his case to be wholly frivolous, after a conscientious
examination of it, he should so advise the court and request permission to withdraw.”);
High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978) (noting Appellant’s counsel
must brief the reviewing court, citing “‘ready references not only to the record, but also
to the legal authorities as furnished it by counsel.’” (quoting Anders v. California, 386
U.S. 738, 745 (1967)).

There being no claim of error, Appellee cannot point to any issue in Appellant’s brief that
merits a response as required by 38.2 of the Texas Rules of Appellate Procedure. TEX. R.
APP. P. 38.2(a)(2). Therefore, Appellee will abstain from filing any further response
unless this Court determines that Appellant’s appeal is not frivolous and orders Appellee
to respond to this matter. See Anders, 386 U.S. at 744.




 101 WEST MAIN STREET, STE. 250 • NACOGDOCHES, TEXAS • 75961 • 936.560.7766 • (FAX) 936.560.6036
Respectfully submitted,



___________________________
Andrew E. Jones IV
State Bar No. 24073562
Assistant District Attorney
Nacogdoches County
District Attorney’s Office
101 W. Main St., Ste. 250
Nacogdoches, TX 75961
Phone: (936) 560-7766
Fax: (936) 560-6036
E-Mail: ajones@co.nacogdoches.tx.us




101 WEST MAIN STREET, STE. 250 • NACOGDOCHES, TEXAS • 75961 • 936.560.7766 • (FAX) 936.560.6036